                                UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                      312-435-5670
Clerk


Date 9/10/2019


Addressee Information:
Jennifer Ann Filipiak
Keay & Costello P.C.
128 South County Farm Road
Wheaton, IL 60187




RE :Terraces Condominium Association v. Insurance Company of Greater New York
USDC Case Number:

Dear Counselor:

The records of this office indicate that on 9/9/2019             a notice of removal pursuant to
28 USC 1441 et seq. was filed with this court in connection with the above referenced matter.
The notice lists the circuit court case number as 2019 L 000829                    . The
documents filed with the notice of removal list you as counsel for the plaintiff.

The purpose of this letter is to inform you that the Local Rules of this Court require that an
appearance form be filed by an attorney who intends to represent a party in any proceeding
before this Court. For your convenience, a copy of this form is located on the District Court
website at http://www.ilnd.uscourts.gov/OnlineForms.aspx.

                                              Sincerely,
                                              Thomas G. Bruton, Clerk

                                              By: /s/L. Springer
                                                 Deputy Clerk



Enclosure




Rev. 09/23/2016
